DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgement is made of Amendment filed August 16, 2021.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seguchi et al. (US Patent No.: 5744895) in view of Weldon (US Patent No.: 4841185) and Watanabe et al. (US Patent Application Pub. No.: US 2010/0219706 A1).

Weldon discloses the stator (reference numeral 10) rotating faster than the rotor (reference numeral 16, see column 2, lines 34-37), and when applied to the rotational stator and second rotor of Seguchi et al. this would disclose the rotational stator rotating at a higher rotational speed than the second rotor.  Having each of a first set of windings and second set of windings being energized to cause rotation is known as exhibited by Watanabe et al. (see paragraph [0066], “The first stator 16 can generate a rotary magnetic field with the AC power supplied from the second stator winding 70 to the first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the stator rotating at a higher speed than the rotor as disclosed by Weldon for the rotational stator and second rotor of Seguchi et al. and also have the first set and the second set of three-phase field windings be energized as disclosed by Watanabe et al. for the field windings of Seguchi et al. for predictably providing a desirable configuration for facilitating the proper functioning of the device.  
For claim 8, Seguchi et al. disclose the first motor-generator and the second motor-generator being synchronous electric machines (see column 10, lines 49-53, and column 11, lines 24-25).  
For claim 9, Seguchi et al. disclose the first motor-generator and the second motor-generator being induction machines (figure 11 illustrates the first and second machines 3200, 3400 being induction machines).  
For claim 25, Seguchi et al. in view of Weldon and Watanabe et al. disclose the claimed invention except for energization of each of the first set of three-phase field windings and the second set of three-phase field windings generating a rotating magnetic flux that provides a motive force for the rotation of the rotational stator.  Watanabe et al. already disclose the energization of the first and second set of windings .  

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seguchi et al. in view of Weldon and Watanabe et al. as applied to claim 1 above, and further in view of Webster (US Patent Application Pub. No.: US 2012/0326539 A1).
For claim 3, Seguchi et al. disclose the second rotor (reference numeral 3210) including permanent magnets (reference numeral 3212) to supply a rotor magnetic field (see figure 11), and wherein the rotational stator (reference numeral 3222) includes the second set of three-phase field windings (see column 10, lines 54-60), the second set of three-phase field windings (see column 10, lines 54-60) being configured to produce, when driven by an electrical power source, a rotational magnetic flux (see figure 11).  Seguchi et al. in view of Weldon and Watanabe et al. however do not specifically disclose the windings producing flux that rotates in a direction opposite to a direction of rotation of the second rotor.  Having a rotating element rotate in an opposite direction from another adjacent rotating element is a known skill as exhibited by Webster 
For claim 5, Seguchi et al. in view of Weldon and Watanabe et al. disclose the claimed invention except for the rotational stator being coupled to a prime mover or to a mechanical energy storage mechanism.  Attaching a prime mover is a known skill in the art as exhibited by Webster (see paragraph [0011]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the prime mover as disclosed by Webster for the rotational stator of Seguchi et al. in view of Weldon and Watanabe et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seguchi et al. in view of Weldon and Watanabe et al. as applied to claim 1 above, and further in view of Caine (US Patent Application Pub. No.: US 2015/0130316 A1).
For claim 4, Seguchi et al. in view of Weldon and Watanabe et al. disclose the claimed invention except for the second rotor including the second set of three-phase field windings, the second set of three-phase field windings being configured to produce, when driven by an electrical power source, a magnetic flux that rotates relative to the second rotor, and wherein the rotational stator includes permanent magnets or .  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seguchi et al. in view of Weldon and Watanabe et al. as applied to claim 1 above, and further in view of Mitchell (US Patent No.: 7834495).
For claim 10, Seguchi et al. in view of Weldon and Watanabe et al. disclose the claimed invention except for an auxiliary motor coupled to the first motor-generator as a starting motor.  Coupling a starting motor is a known skill in the art as exhibited by Mitchell (reference numeral 20, see figure 1), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the starting motor as disclosed by Mitchell for the motor-generator of Seguchi et al. in view of Weldon and Watanabe et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seguchi et al. in view of Weldon and Watanabe et al. as applied to claim 1 above, and further in view of Yang et al. (US Patent Application Pub. No.: US 2016/0036366 A1).
For claim 24, Seguchi et al. in view of Weldon and Watanabe et al. disclose the claimed invention except for the rotational stator being configured to rotate at a rotational speed that is approximately twice the rotational speed of the second rotor.  Having a rotational speed be twice as fast as the second rotor is a known skill as exhibited by Yang et al. (see paragraph [0080]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rotation at twice the speed of a rotor component as disclosed by Yang et al. for the rotational stator of Seguchi et al. in view of Weldon and Watanabe et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Allowable Subject Matter
Claims 11-14, 16, 17, 19, and 21-23 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  While some of the features of claim 11 are taught by the prior art such as Seguchi et al. disclosing the stator having the first set of three-phase field windings and the second rotor 1210 having the second set of three-phase field windings 1211 as illustrated in figure 1, the prior art of record do not sufficiently disclose the combination of features including the second rotor configured to rotate relative to the first rotor and at a higher rotational speed than the first rotor when the first set of three-phase field .  
Also the prior art of record do not sufficiently disclose the combination of features including a stator having a set of three-phase field windings, and a first rotor disposed inside and coaxial with the stator and configured to rotate relative to the stator; a second motor-generator comprising: a rotational stator, and a second rotor coupled to a common shaft with the first rotor of the first motor- generator and disposed inside and coaxial to the rotational stator, wherein the rotational stator is configured to rotate relative to the second rotor and at a higher rotational speed than the second rotor; a third motor-generator comprising: a second rotational stator coupled to the rotational stator of the second motor- generator, and a third rotor disposed inside and coaxial with the second rotational stator and configured to rotate relative to the second rotational stator, wherein the second rotational stator is configured to rotate relative to the third rotor and at a higher rotational speed than the rotational speed of the second rotational stator as recited in independent claim 23.

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While the prior art disclose some of the claimed invention as explained above in the present action, the prior art of record do not sufficiently disclose the combination of features including a third motor-generator comprising: a second rotational stator . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 8-10, 24, and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ALEX W MOK/Primary Examiner, Art Unit 2834